Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US20040086179) in view of Huttenlocher (US5416851) in further view of Gaborski (US 5442715) and in further view of Wu (US2015/0363625).
As for claim 1,  Ma teaches
A system, comprising: 
at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to: 
evaluate each word block of the one or more word blocks with a dictionary, the dictionary containing a collection of common words; (Fig 3 el 306)
output a first word prediction when one or more of the word blocks corresponds to a word in the collection; (Fig 3 el 308)
Ma does not specifically teach, Huttenlocher however teaches
receive a digitized object, the digitized object corresponding to an image including at least one symbol; (Fig 8, el 214)
form digitized line blocks from the digitized object by determining whitespace separators in the digitized object; (Fig Huttenlocher el 176,  col 14 ln 15-35, line segmentation based on white spaces)
transform the line blocks into one or more word blocks separated by whitespace, the one or more word blocks having a value associated with at least one symbol forming the one or more word blocks; (Fig Huttenlocher el 178,  col 14 ln 15-35 based on white spaces)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the text correction method of Ma by including text image segmentation of Huttenlocher, as both pertain to the art of processing text images.  The motivation to do so would have been, Ma performs post-processing of OCR-recognized text, however does not specify the details of the recognition process.  Huttenlocher teaches performing OCR on text images and various steps of pre-processing the text image prior to the OCR recognition, which improve the performance of the OCR engine.
the combination of Ma and Huttenlocher does not specifically teach, Gaborski however teaches
resize each word block of the one or more word blocks into a canonical representation of a fixed height; (Fig 3, col 4 ln 8-25, normalizing height of a block to desired height W)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Ma and Huttenlocher by including the text height normalization of Gaborski, as all pertain to the art of processing images of text.  The motivation to do so would have been, to improve the performance of the OCR engine.
the combination of Ma, Huttenlocher and Gaborski does not specifically teach, Wu however teaches
assign one or more descriptors to the one or more word blocks when the one more word blocks do not correspond to the collection (Wu [0069] teaches determining if a candidate area of an image fails to be detected by an optical barcode reader, and performs an image enhancement and reprocessing if the failure occurs; the decision to perform the image enhancement on an image area can be called “a descriptor”, since the image rea is being “marked” for reprocessing); 
perform probabilistic correction on the one or more word blocks; ([0069] image enhancement such as gamma correction) and 
output a second word prediction, the second word prediction corresponding to the value of the word block. ([0069] performs repeated attempts at recognition of the image area; although Wu teaches recognizing barcodes, the steps of image enhancement and reprocessing of recognition are equally applicable to text recognition as taught by the combination of Ma, Huttenlocher and Gaborski)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Ma, Huttenlocher and Gaborski, as all pertain to the art of reading information from images.  The motivation to do so would have been, to increase successful outcomes of the recognition step.  Furthermore, although Wu teaches recognizing barcodes, the steps of image enhancement and reprocessing of recognition are equally applicable to text recognition as taught by the combination of Ma, Huttenlocher and Gaborski

As for claim 2, the combination of Ma, Huttenlocher, Gaborski and Wu teaches 
assign a steering factor to the one or more word blocks when the one or more word blocks do not correspond to the collection, the steering factor being used to prioritize further evaluation of the one or more word blocks (Wu [0069] the decision to perform an image enhancement and reprocessing upon recognition failure can be called “a steering factor”)

As for claim 3, the combination of Ma, Huttenlocher, Gaborski and Wu teaches 
the steering factors are weight factors comprising attention weights, attention vectors, Gaussian distributions, or a combination thereof (Wu [0069] gamma correction could be understood as an “attention weight”, as it increases the contrast of various areas of an image)

As for claim 5, the combination of Ma, Huttenlocher, Gaborski and Wu teaches 
the one or more descriptors include handwriting style, slant, skew, rotation, blur, marker type, paper type, image fidelity (Wu [0069] performs image enhancement such as gamma correction, upon on recognition failure; the “descriptor” can be understood simply as a decision to make such an enhancement), background threshold, or a combination thereof. 

As for claim 6, the combination of Ma, Huttenlocher, Gaborski and Wu teaches 
to resize each world block of the one or more word blocks into a canonical width based upon a prediction of a number of symbols in the world block (Gaborski col 1 ln 65, width normalized word segments)

Allowable Subject Matter


Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
	a neural network that evaluates word blocks against a dictionary and assigns descriptors to word blocs, and a second neural network that receives the descriptors and predicts the value of word blocks.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669